—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Ambrosio, J.), dated July 1, 1996, which, upon a fact-finding order of the same court, dated May 3, 1996, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of rape in the first degree, sexual abuse in the first *410degree, and unlawful imprisonment in the first degree, adjudged him to be a juvenile delinquent and placed him with the Probation Department of Kings County of a period of two years. The appeal brings up for review the fact-finding order dated May 3, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt (see, Family Ct Act 342.2 [2]; Matter of Dennis M., 224 AD2d 695). In addition, upon the exercise of our factual review power, we are satisfied that the findings of fact are not against the weight of the evidence (cf, CPL 470.15 [5]; see, Matter of Dennis M., supra; cf., People v Hobot, 200 AD2d 586, affd 84 NY2d 1021).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Santucci, Sullivan and Florio, JJ., concur.